DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In response to the reply filed on 01/18/2022, claims 1, 3–7, 9–10, and 12–20 are allowed.  Claims 2, 8, and 11 are cancelled.

The listing of claims in the reply represents the latest version of the claims in the application.


Reason for Allowance
The following is the Examiner’s statement of reasons for allowance: 

The prior art of record, when viewed individually or in combination, does not expressly teach nor render obvious the features in each of the independent claims 1, 10, and 16, viewing each as a whole, specific to the recited limitations (and similar limitations of commensurate scope) of:

“responsive to determining that the process identifier for the third process is in the wait position in the mutual exclusion object and the second process is executing the resource determining by one or more computer processors whether the first process attempting to access the resource has a higher priority than the third process in the wait position using an first  unsigned integer resulting from a first subtraction of a first sequence identifier of the first process from a second sequence identifier of the second process and a second unsigned integer resulting from a second subtraction of a third sequence identifier of the third process from a second sequence identifier of the second process.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
January 28, 2022